HUGHES, Justice.
Joe L. Hill, appellant, in his capacity as a taxpayer in Travis County and in the State of Texas sued Ben Ramsey, Lieutenant Governor of the State of Texas, Charles A. Schnabel, Secretary of the Senate of the Texas Legislature and the State Board of Control and its members, J. M. Patterson, Jr., E. Harold Beck and C. S. McAuliff in which he, as disclosed by his prayer, sought the following relief against the respective parties:
“Ben Ramsey:
“1. that the Defendant Ben Ramsey be restrained from using any portion of the Capitol Building as a place of abode for himself or family, and
“2. that he be restrained from using for his personal use and benefit the personal services of any and all persons when such services are compensated for by the State of Texas; and
“3. that he be restrained from approving Payroll Vouchers falsely certifying the nature of the work done and services rendered by employees of the State Senate of Texas; and
“4. that he be restrained from approving payment from the Contingent Funds of the 55th. Legislature or any succeeding Legislatures for any character of household furnishings for use in the apartment in the East Wing of the Capitol building known 'as the ‘Lieutenant Governor’s Apartment;’ and
“Charles A. Schnabel
“1. that he be restrained from making false Certificates on Payroll Vouchers of the State Senate of Texas as to the nature of the work done, services rendered by employees so certified ; and
“2. that he be restrained from certifying to the State Comptroller for payment by the State of Texas the name of any person who has not for such compensation rendered the service solely for the benefit of the State of Texas; and
“Board of Control
“1. that the Board of Control be restrained from permitting the use of any part of the Capitol Building for housekeeping purposes by any official of the State of Texas whose compensation is fixed by the Constitution of the State of Texas; and
“2. that the Board of Control be restrained from executing, making, negotiating or approving for payment by the State of Texas of any purchase contract whereby any official of the State of Texas whose compensation is fixed by the Constitution is permitted the use thereof for housekeeping purposes.
“3. that the Board of Control be restrained from making any further contracts or approving payment of any heretofore made for furnishings and furniture for the apartments now on the second floor of the Capitol Building or for use by any official of the state whose salary or compensation is fixed by the Constitution unless the same be expressly provided for in the Constitution of Texas;
*833“that all of said Defendants be restrained from paying out of State funds of any character, or approving for payment or accepting for use by the State of Texas or any official thereof any of the items covered by the Requisitions set out in Exhibit ‘A’1 of this Petition
Pleas to the jurisdiction and in abatement were filed by appellees and sustained by the Court and appellant not offering to amend his suit was dismissed.
The nature of this suit and the questions presented are essentially the same as shown in our opinion in a companion case styled Hill v. Carr, Tex.Civ.App., 307 S.W.2d 828. Our decision here is identical with the decision there made and such opinion is incorporated herein by reference.
The judgment of the Trial Court is affirmed.
Affirmed.

. Exhibit “A” lists requisition numbers only.